FILED
                            NOT FOR PUBLICATION                             JUL 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DARRYL SHEARS,                                   No. 12-36019

               Petitioner - Appellant,           D.C. No. 2:10-cv-00561-JLR

  v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA,

               Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                             Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Federal prisoner Darryl Shears appeals pro se from the district court’s denial

of his Federal Rule of Civil Procedure 60(b) motion for relief from the court’s

judgment denying his 28 U.S.C. § 2255 motion. We have jurisdiction under 28

U.S.C. § 2253. We review the denial of a Rule 60(b) motion for abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion, see Mackey v. Hoffman, 682 F.3d 1247, 1248 (9th Cir. 2012), and we

affirm.

      Shears contends that the district court erred by denying his Rule 60(b)

motion because Judge Robart was required to recuse himself from Shears’s section

2255 proceeding after previously recusing himself from sentencing pursuant to

Santobello v. New York, 404 U.S. 257 (1971). This contention is unpersuasive

because Shears’s section 2255 motion did not involve a breach of the plea

agreement. See United States v. Camper, 66 F.3d 229, 233 (9th Cir. 1995) (where

government breaches plea agreement at sentencing, reassignment to a different

sentencing judge under Santobello “is done simply to insure compliance with the

plea agreement”). Further, there is no evidence that 28 U.S.C. § 455 required

Judge Robart’s recusal. See 28 U.S.C. § 455(a) (requiring disqualification only

when a judge’s impartiality might reasonably be questioned).

      AFFIRMED.




                                         2                                      12-36019